      Case 1:19-cv-10922-PGG-BCM Document 17 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       7/17/20
JOANN ZABALA,
                 Plaintiff,
                                                    19-CV-10922 (PGG) (BCM)
       -against-
                                                    ORDER SUA SPONTE EXTENDING
COMMISSIONER OF SOCIAL SECURITY,                    TIME
                 Defendant.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated December 4, 2019 (Dkt. No. 9), the Court directed plaintiff to file her

answering brief within 60 days of the Commissioner filing a motion for judgment on the

pleadings. The Commissioner filed a motion for judgment on the pleadings on April 13, 2020,

making plaintiff's opposition papers due June 12, 2020. (Dkt. No. 14.) Plaintiff missed that

deadline. By Order dated June 17, 2020 (Dkt. No. 16), the Court sua sponte extended plaintiff's

deadline to file her opposition memorandum until July 13, 2020. Once again, plaintiff missed

that deadline.

       In light of plaintiff’s pro se status and the COVID-19 pandemic, the Court sua sponte

extends plaintiff’s deadline to file her opposition papers until August 17, 2020. If plaintiff does

not file her papers in opposition to defendant's motion for judgment on the pleadings by

that date, no further extensions will be granted, and the motion will be decided based on

the current record.

       Plaintiff may submit her opposition via mail, e-mail, or hand-delivery. To submit by

mail, plaintiff should mail her brief to the Daniel Patrick Moynihan Courthouse, Pro Se Intake

Unit, 500 Pearl Street, New York, NY 10007. To submit by e-mail, plaintiff should email her

brief to Temporary_Pro_Se_Filing@nysd.uscourts.gov. To submit by hand delivery, plaintiff

should place her brief in the Pro Se Intake Unit's dropbox, located in the lobby of the 200 Worth
      Case 1:19-cv-10922-PGG-BCM Document 17 Filed 07/17/20 Page 2 of 2




Street entrance to the Daniel Patrick Moynihan Courthouse, next to the security station.

Regardless of the method of delivery, the brief must be labelled with the caption and docket

number of this case and must be signed by plaintiff Zabala. The Court also reminds plaintiff that

there is a 25-page limit on her brief (not including exhibits). See Order of Service and

Scheduling Order dated December 3, 2019 (Dkt. No. 7), ¶ 6.

          Should plaintiff have any questions regarding how to file her brief, she may call the Pro

Se Intake Unit at (212) 805-0175 or visit the Pro Se Intake Unit's FAQ page at

https://nysd.uscourts.gov//sites/default/files/2020-05/2020-05-07-FAQ-self-representation-

pandemic.pdf.

          The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff Joann

Zabala.

Dated: New York, New York                          SO ORDERED.
       July 17, 2020


                                                   ________________________________
                                                   BARBARA MOSES
                                                   United States Magistrate Judge




                                                   2
